DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 5-7,10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5,6, and 7 each recite “the rotation portion” and “the rotation support”.  There is insufficient antecedent basis for these limitations in the claims.

Allowable Subject Matter
4.	Claims 1-4,8,9,13,14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Farlotti (USP 9,643,811), discloses a sheet processing apparatus for performing folding processing in a plurality of portions of a sheet and performing the folding processing so that one end of the sheet exists inside the sheet folded, comprising:
a transport path (10) including a guide face (10B) to guide a transported sheet;
a transport section adapted to be able to transport the sheet in a first direction for drawing the sheet transported to the transport path (fig.4,5);
a rotating body pair (2,4) adapted to nip the sheet transported to the transport path by a nip portion to rotate, and thereby perform folding processing on the sheet;
a folding blade (8) adapted to push the sheet transported to the transport path to the nip portion of the rotating body pair; and
a member (18,14) adapted to guide one end portion of the sheet, which is subjected to the folding processing by the rotating body pair (fig.4) and is transported in a second direction (fig.5), to guide, including a first guide portion (18) adapted to guide the one end portion of the sheet subjected to the folding processing by the rotating body pair in a direction in which an other end portion of the sheet exists in the transport path, and a second guide portion (14) adapted to guide the sheet guided by the first guide portion (18) to the guide face (10B) of the transport path where the other end portion of the sheet exists (see operation in at least fig.2-9).
However, the prior art of record does not fairly disclose at least “the rotating body pair including a first circumferential surface with a radius to a rotating body circumferential surface being certain, and a second circumferential surface with a radius smaller than the radius of the first circumferential surface”, the transport section adapted to be able to transport the sheet “in a second direction for switching back the drawn sheet in a direction opposite to the direction for drawing”, and “a press member adapted to press one end portion of the sheet, which is subjected to the folding processing by the rotating body pair and is transported in the second direction, to guide, including a press portion adapted to press the one end portion of the sheet subjected to the folding processing by the rotating body pair in a direction in which an other end portion of the sheet exists in the transport path in switching back, and a guide portion adapted to guide the sheet pressed by the press portion to the guide face of the transport path where the other end portion of the sheet exists”, in combination with the remaining limitations of the claims.
Claims 5,6,10,11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        4/22/2022